Citation Nr: 9934266	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a total schedular (100 
percent) rating for a disability characterized as prostate 
cancer status post irradiation currently evaluated as 20 
percent disabling.

2. Entitlement to an evaluation greater than 20 percent for a 
disability characterized as prostate cancer status post 
irradiation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to January 
1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Montgomery, Alabama, 
Regional Office (RO) in which a reduction from 100 percent to 
20 percent in the evaluation assigned for a prostate cancer 
disability was implemented by means of a September 1997 
rating action, pursuant to a proposal by the RO in July 1997, 
that such a reduction be undertaken. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The disability evaluation assigned for a prostate cancer 
disability, rated as 100 percent disabling as of November 7, 
1996, was reduced to 20 percent disabling as of December 1, 
1997.  

3.  A VA examination conducted in June 1997 shows that no 
irregularity of the prostate was detected.  

4.  Sustained improvement of the veteran's prostate 
disability under the ordinary conditions of life was shown as 
of December 1, 1997.

5.  The veteran's status post prostate cancer disability with 
residual voiding dysfunction is manifested primarily by a 
voiding frequency of five to six times per night.  



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
a prostate cancer disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.344 (c), 4.20, 
4.115a, Diagnostic Code 7528 (1999).

2.  The criteria for a 40 percent rating for residuals of a 
prostate cancer disability are met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.344 (c), 4.20, 4.115a 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

In the instant case, service connection was established for 
prostate cancer in a rating decision dated December 1996, and 
a 100 percent evaluation was established, effective from 
November 7, 1996.  The RO noted that "an evaluation of 100 
percent is assigned during active malignancy or 
antineoplastic therapy.  Six months following completion of 
treatment, residual disability is determined by findings from 
a VA examination conducted at that time.  Since there is a 
likelihood of improvement, the assigned evaluation is not 
considered permanent and is subject to a future review 
examination."  That 100 rating was reduced to a 20 percent 
evaluation, effective as of December 1, 1997, in a September 
1997 rating decision.  

The VA rating examination report dated June 1997 shows that 
the veteran complained of increasing urgency to urinate, 
incontinence of urine and feces, and pain with a bowel 
movement.  The examiner noted that the veteran reported that 
his frequency of urination was "five to six times per 
night", and that there was no presence of pyuria.  The 
examiner also indicated that the veteran had pain or tenesmus 
each time, and that he did not manifest incontinence 
requiring pads or appliances.  The examiner found that a 
digital rectal examination of the prostate revealed slight 
tenderness, and that it was "only 1+ enlarged."  No 
irregularity was detected.  The diagnosis was sequelae post 
irradiation carcinoma of the prostate.  

Private medical records show that he was diagnosed with 
"Persistent proctitis one month after completion of 
radiotherapy", in a February 1997 record.  A letter from his 
private physician of the same date notes that the veteran 
received 37 radiation treatments to the prostate gland, and 
that he "tolerated the treatments fairly well.  He did 
develop some diarrhea and rectal irritation during the latter 
portion of the treatments."  A record dated April 1997 shows 
an impression of "Generally improved three months after 
completion of radiotherapy."  The veteran submitted a 
statement, received by VA in September 1997, averring, in 
essence, that he had episodes of incontinence and that he had 
to urinate five or more times during the night.  

An endoscopy report dated September 1997 lists an impression 
of radiation proctitis.  

Additional private medical notes are of record.  The first 
note is undated and reflects an impression of "Possible 
radiation cystitis".  A second note, dated December 1997, 
reflects that the veteran complained of urinary frequency, 
voiding sometimes every hour or so.  The examiner noted that 
there was no gross hematuria or other symptoms, and that the 
urinalysis was negative.  His abdominal and genitalia 
examinations were reportedly normal, and his rectal 
examination was "very flat; no evidence of local regrowth."  
A note dated February 1998 reflects that the veteran 
complained of irritative voiding symptoms, with some 
frequency and some urgency, which were treated with 
anticholinergics.  There was no evidence of regrowth in the 
rectal area.  An additional note dated April 1998 reflects 
that the veteran reported some urinary leakage, that the 
examination of the prostate revealed the gland to be small 
and symmetrical.  The examiner also noted that the "presumed 
persistent radiation proctitis" was discussed with the 
veteran.  

The veteran's prostate cancer disability was evaluated as 100 
percent disabling under Diagnostic Code 7528, which 
contemplates ratings for malignant neoplasms of the 
genitourinary system as 100 percent disabling.  A note 
following the rating states that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no recurrence or metastasis, 
the residuals are to be rated as a voiding dysfunction or 
renal dysfunction, whichever is predominant.  

Although the private medical evidence concerning the 
veteran's radiation proctitis, or rectal disability, is 
extensive, the issue before us concerns the veteran's 
apparent voiding dysfunction residuals.  We note in this 
regard that there is no evidence of renal dysfunction.  

The severity of a voiding dysfunction is ascertained, for VA 
rating purposes, by application of the criteria set forth 
under 38 C.F.R. § 4.115 (a) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  A voiding 
dysfunction is evaluated on the basis of the particular 
condition of urine leakage, frequency, or obstructive 
voiding.  Continual urine leakage requiring the use of an 
appliance or the use of absorbent materials which must be 
changed more than four times per day contemplates a 60 
percent evaluation; whereas the use of absorbent materials 
which must be changed two to four times per day contemplates 
a 40 percent evaluation; and the use of absorbent materials 
which must be changed less than two times per day 
contemplates a 20 percent evaluation.  

Urinary frequency with a daytime voiding interval of less 
than one hour, or; awakening to void five or more times per 
night contemplates a 40 percent evaluation; a daytime voiding 
interval of between one and two hours or; awakening to void 
three to four times per night contemplates a 20 percent 
evaluation; and a daytime voiding interval of between two and 
three hours or; awakening to void two times per night 
contemplates a 10 percent evaluation.  

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization contemplates a 30 
percent evaluation, while marked obstructive symptomatology 
contemplates a 10 percent evaluation.  Finally, a urinary 
tract infection with recurrent symptomatic infection 
contemplates a 30 percent evaluation, while long term drug 
therapy contemplates a 10 percent evaluation.  

The medical evidence does not show continual urine leakage 
requiring the use of an appliance or the use of absorbent 
materials, obstructed voiding, or that urinary tract 
infections are present so as to contemplate ratings under 
those criteria.  However, the evidence does show urinary 
frequency with a daytime voiding interval of every hour or 
so, and awakening to void five or more times per night.  Thus 
a 40 percent evaluation is warranted.  

We note that the medical evidence reflects that the veteran's 
most recent prostate examinations finding show that the gland 
was "very flat; [with] no evidence of local regrowth", and 
that the Schedule provides that if there has been no 
recurrence or metastasis, the residuals are to be rated, in 
this case, as a voiding dysfunction.  As indicated above, the 
VAME that was conducted in June 1997 reflects that the 
veteran averred that he had to void five or six times during 
the night.  In addition, his private treatment records from 
December 1997 noted that he had urinary frequency of about 
every hour or so.  Thus, as of December 1997, a 40 percent 
evaluation for a status post prostate cancer disability with 
voiding dysfunction is shown by the evidence of record.  

In view of the foregoing, the Board must conclude that the 
veteran's claim for restoration of a 100 percent disability 
rating for a prostate disability fails, and is denied.  
However, his residuals are determined to be 40 percent 
disabling, as discussed above.  Thus, to this extent only, 
his appeal is granted.  


ORDER

Restoration of a 100 percent rating for a prostate disability 
is denied.

Entitlement to a 40 percent rating for a disability 
characterized as prostate cancer status post irradiation is 
granted, subject to the laws and regulations granting the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

